JUSTICE LACY, with whom CHIEF JUSTICE CARRICO and JUSTICE WHITING join,
concurring in part and dissenting in part.
I concur with the majority in all respects except in the conclusion reached in Part IV of the opinion.
Prior to this appeal, National Home Insurance Company (NHIC) sought a temporary restraining order and preliminary injunction from the United States District Court for the Eastern District of Virginia to prevent the State Corporation Commission from enforcing its July 2, 1993 order enjoining NHIC from conducting any new or additional business in Virginia. NHIC asserted the same position it raises before this Court—that the Commission’s order was invalid because the Commission is not a “court of competent jurisdiction” under § 3902(a)(1)(G) of the Product Liability Risk Retention Act of 1986, 15 U.S.C. §§ 3901 through 3906 (the Act). National Home Ins. Co. v. State Corporation Commission, 838 F.Supp. 1104 (E.D. Va. 1993).
*171In rejecting NHIC’s position, the District Court found that the phrase “court of competent jurisdiction” “normally refers to courts having subject matter jurisdiction.” Id. at 1114. And, because the Act does not define the phrase, “it seems apparent that Congress expected this determination to be made by reference to state law, for it is state law that typically defines a ‘state court of competent jurisdiction.’ ” Id. Relying on the Virginia Constitution and statutes, and opinions of this Court, as well as opinions of other federal courts, the District Court noted that the Commission “may function as a court [,] .... is vested with judicial powers and duties [,] .... has a stature and dignity equal to that of a circuit court [,] .... has the power to issue temporary and permanent injunctions, .... must afford all parties reasonable notice of proceedings, an opportunity to be heard, and the opportunity to present evidence[,]” and concluded that “[unquestionably, then, the SCC may function as a ‘court of competent jurisdiction’ within the meaning of the Act.” Id. at 1114-15.
The District Court also rejected NHIC’s argument that the Act requires the “court of competent jurisdiction” to be independent of the state body responsible for insurance regulation, not only because there was no ambiguity in the phrase, but also because the terms of the Act do not contain such a requirement and there is no “compelling or persuasive reason to read this extra requirement into the Act’s text.” Id. at 1115 n.26.
Having failed to persuade the federal court, NHIC came to this Court repeating its arguments. Although the majority does not address the federal court decision, I believe the District Court construed the federal statute correctly, and, like the federal court, would reject NHIC’s position.
The first matter for consideration is whether the language in the statute is ambiguous. It is a well-settled principle that legislatures use words or expressions in their commonly understood meaning, unless a contrary intent is expressed. American Tobacco Co. v. Patterson, 456 U.S. 63, 68 (1982). Like the District Court, I do not find the phrase “court of competent jurisdiction” contained in the Act to be ambiguous. This phrase, while not defined by the Act, is a phrase used frequently in both state and federal legislation apparently without confusion. As noted by the District Court, the phrase is applied by looking to the state law to identify the judicial body given jurisdiction over the subject matter in issue. The majority here did just that and, despite their conclusion that *172the phrase is ambiguous, had no trouble in determining that jurisdiction over this subject matter resides in the Commission. In addition, based on our prior cases, as well as the statutes and the Constitution of Virginia, there can be no dispute that the Commission can operate as a “court.” The Commission, therefore qualifies as a “court of competent jurisdiction” under the usually understood sense of the phrase.
The body defined by state law as the court with competent jurisdiction is easily ascertainable in this case and no one disputes the Commission’s subject matter jurisdiction. The majority for some reason, however, determines that the phrase in this statute is not clear and in fact means something different. I cannot subscribe to the view that Congress, in this Act, used the phrase “court of competent jurisdiction” in any unusual way or that Congress meant to usurp the authority of the states to prescribe subject matter jurisdiction for their tribunals.
Assuming for the moment that legislative history must be consulted to determine the meaning of a court of competent jurisdiction, I disagree with the majority’s interpretation and application of that history. In my view, Congress sought to remove the ultimate decision-making authority regarding continued operation of a risk retention group from the state insurance commissioner and to place that authority in an entity with judicial powers. The reason for this specific provision is that in many jurisdictions, state law gives the insurance commissioner the authority to issue ex parte injunctions or cease and desist orders against insurance companies under certain circumstances.
The relevant legislative history supports this view. In 1986, Senator Kasten introduced Bill S. 2129 which amended the Act. When reported out of the Senate Committee, Bill S. 2129 specifically recognized the authority of any State to enjoin a “risk retention group that is in hazardous financial condition” from operating, or soliciting or selling insurance. (S. Rep. No. 294, 99th Cong., 2d Sess. 21-22 (1986)). Accordingly, where authorized by state law, the Bill continued to allow a state insurance commissioner to issue an ex parte injunction against a risk retention group that was in hazardous financial condition.
When the Bill S. 2129 reached the full Senate, an amendment in the nature of a substitute was offered. This substitute contained the language requiring that any injunction be obtained from a court of competent jurisdiction.
*173Sec. 7(a) For purposes of enforcing this Act, if the insurance commissioner of any State has reason to believe that a risk retention group or purchasing group has engaged in or is engaging in conduct subject to State law under this Act or in conduct in violation of this Act in that State, the commissioner may make use of any of the powers permitted under the laws of such State regarding insurers admitted to do business in that State, except that if a commissioner seeks an injunction against a risk retention group or purchasing group because of conduct in violation of section 3(d) or section 4(d) of this Act, the commissioner shall obtain an order for such injunction from a Federal or State court of competent jurisdiction.
132 Cong. Rec. 16,776 (emphasis added).
Analysis of the structure of this section is instructive. First, the section authorized state insurance commissioners to enforce the provisions of the Act by using “any of the powers permitted” under state law. But then a specific exception is made to this grant of enforcement power when “a commissioner seeks an injunction.” At that point, the commissioner must go to a court of competent jurisdiction.
The written explanation for the substitute, inserted in the Congressional Record, apparently by the author of the substitute, stated that the substitute was “intended to clarify S. 2129 with respect to the authority of state insurance commissioners.” Id. It is the independent authority of state insurance commissioners to issue cease and desist or injunction orders which the Congress sought to preclude. In Virginia, of course, the Insurance Commissioner has no authority to issue such an ex parte injunction, but must file a proceeding with the Commission. The majority’s analysis of the legislative history fails to consider these significant circumstances in its interpretation of the legislative history. I do not believe and I cannot read the legislative history as evidencing an intent on the part of Congress to vitiate the Commonwealth’s statutory scheme that vests subject matter jurisdiction in the Commission, a scheme that does not permit the activity Congress sought to curtail.
The majority’s conclusion is based on its definition of “independent judicial officer” as a structural separation between the entity issuing the injunction and the insurance commissioner. This defi*174nition is not found in either instance the phrase appears in the legislative history. 132 Cong. Rec. 16,777; 29,090. The phrase was not addressed or discussed by the Bill’s sponsor or in the Senate report.
In my opinion, neither the Act nor the legislative history supports the conclusion reached by the majority on this issue. Accordingly, I would affirm the decision of the Commission.